UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF NEW YORK

 WILMINGTON PT CORP.,
                              Plaintiff,
                                                                19-CV-2775 (JPO)
                    -v-
                                                                     ORDER
 SEIDOU MOLUH,
                              Defendant.


J. PAUL OETKEN, District Judge:

       Due to a time conflict, the status conference previously scheduled for December 6, 2019,

is hereby adjourned to December 17, 2019, at 11:45 a.m. in Courtroom 706 of the Thurgood

Marshall United States Courthouse, 40 Foley Square, New York, NY 10007.

       SO ORDERED.

Dated: November 26, 2019
       New York, New York

                                            ____________________________________
                                                       J. PAUL OETKEN
                                                   United States District Judge
